DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 2/4/21.  Claim(s) 1, 9, and 17 has/have been amended, claim(s) 7and 15 is/are cancelled, and applicant states there is support in instant specification [0066-0069].  Therefore, Claims 1-6, 8-14, and 16-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 2/4/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 2/4/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-6, 8-14, and 16-20 is/are rejected.  Representative claim(s) 1, 9, and 17 recite(s) “confirming user access to the office building based on the user band and transmit the access card code to the wearable device and allow user access to the office building.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “application tracking server” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0066] which only states if a user is verified provide the access code to a wearable device (not access card code) for one or more doors requiring passcodes or the like for entrance

None of these portions however disclose the above bolded claim language.  Appropriate correction/clarification is required.  Claim(s) 2-6, 8, 10-14, 16, and 18-20 is/are rejected because they depend on claim(s) 1, 9, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4, 8, 9-10, 12, 16, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (US 2013/0290154 A1) in view of Sheng et al. (US 9,344,436 B1) and White (US 2016/0112871 A1).

Regarding claim 1, 9, and 17 (currently amended), Cherry teaches a computer-implemented method for device coding for compliance logging and co-localization, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [0062-0063] for time manager server activates users devices via a user]:
deploying a device to one or more users associated with an entity [see at least [0067] for activate (deploy) employee device];
controlling access to entity data, via allowing entity data access from the wearable device based on geolocation of the device [see at least [0065-0067] data is synched (updated thus allowing access) from employee device to manager server after completing of check-in and check-out; [0076-0077] for authenticate employee device with worksite Wi-Fi network location; [0078-0079, 0081] for authenticate employee device via GPS; [0115] combining embodiments such as ([0076-0077] and [0078-0079, 0081] ) ];
controlling access to entity data by identifying user band within entity for determination of user access to documents [see at least [0043, 0065-0067] for a supervisor can access data beyond synchronization based on the supervisor’s authorization and employees can only access data via synchronization (updated thus allowing access) ];
an access card [see at least [0090] RD-ID tag carried by the employee (access card); [0067] for activate (deploy) employee device];
confirming user access based on the user band and the access card [see at least [0043, 0065-0067] for a supervisor can access data beyond synchronization based on the supervisor’s authorization and employees can only access data via synchronization (updated thus allowing access); [0090] RD-ID tag carried by the employee (access card); [0067] for activate (deploy) employee device];
identifying initiation of performance of employment obligation based on geolocation of device associated with a user within the entity [see at least [0076-0077] for acknowledge employee is at worksite location based on worksite Wi-Fi network location; [0078-0079, 0081] for acknowledge employee is at worksite location based on GPS; [0115] combining embodiments such as ([0076-0077] and [0078-0079, 0081] ) ];
confirming that the employment obligation being initiated requires compliance standards to be implemented and documented [see at least [0076-0077] for check in employee based on authenticating employee device with worksite Wi-Fi network location; [0078-0079, 0081] for check in employee based on validated GPS; [0115] combining embodiments such as ([0076-0077] and [0078-0079, 0081] ) ];
documenting and storing the employment obligation based on compliance standard requirements [see at least [0065, 0067] for generate and store punch data for employee].

Cherry doesn’t/don’t explicitly teach wearable device or access to physical locations but Sheng discloses
wearable device [see at least [col 3 ln 48-65] for wearable devices including smart watches];
controlling access to entity data by identifying user for determination of user access to physical locations and documents;
identifying the user attempting to gain access to an office building that requires an access device;
confirming user access to the office building based on user data and allow user access to the office building;
blocking access to entity data on the wearable device upon identification of geolocation of the wearable device off location from entity designated locations [for the limitations above see the following,
the blocking limitation is interpreted based on broadest reasonable interpretation of instant specification [0005],
then see at least [col 1 ln 39-55, col 7 ln 34-49] an office that requires an access device and a multi floor secure facility thus an office in a secure building (office building), see a) “if access needs to be adjusted according to a specific scenario, time frame, or set of circumstances” such as “allowing employees to bring family members to the office for an annual holiday party” and b) “a secure facility”, “on the same floor of the facility”, and “no longer on the same floor”;

[col 7 ln 34-49] controlling access to physical locations by identifying a user such as for a requirement (wearable devices in proximity to each other) to access a target device (entity data), determine if requirement is met, and revoking access based on a requirement not being met “If the system 100 subsequently detects that the position and orientation of the devices 102a-102b do not conform to the spatial relationship (e.g., they are more than ten feet apart and/or they are no longer on the same floor), the system 100 can revoke access to any target device(s) 106 that were previously authorized”; [col 7 ln 13-14 and 50-55; col 4 ln 25-32] where target device is “the target device 106 can be a computer within a secure access facility”, safe door, or many other devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherry with Sheng to include the limitation(s) above as disclosed by Sheng.  Doing so would further define secure transmission of data of mobile devices (see at least Cherry [0038] ) by enabling “access needs to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].


Original limitation: confirming user access to the office building based on the user band and transmit the access card code to the wearable device and allow user access to the office building [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0066] if a user is verified provide the access code to a wearable device (not access card code) for one or more doors requiring passcodes or the like for entrance;
the claim in interpreted as confirming … and transmit the access code to the wearable device and allow user access to the office building];
White teaches: transmit the access card code to the device [see at least [0060] after verifying location data, adjust mobile device data to provide access to data; [0101, 0105] after verifying location data, provide (transmit) authentication (access code) mobile device to allow access to data; [0046] system can also prevent access to stored data; [0107] embodiments may be combined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherry in view of Sheng with White to include the limitation(s) above as disclosed by White.  Doing so would help further define Cherry in view of Sheng (Sheng [col 1 ln 39-55, specifically ln 52-55] ) access rights of mobile devices such as a wearable device via “granularity and complexity involved in evaluating and granting or denying such authorization” by addressing “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 2, 10, and 18, modified Cherry teaches the computer-implemented method of claim 17.

Modified Cherry doesn’t/don’t explicitly teach but Sheng discloses, further comprising:
identifying a compliance standard of two users being co-located for completion of the employment obligation
identifying a co-location of a first user with a second user based on geolocation of one or more wearable devices associated with the first user and the second user;
confirming the first user and the second user authentication for accessing and performing the employment obligation; and
allowing, based on the co-location, access to the employment obligation [for the limitations above see at least [col 7 ln 50-67] a determine requirement to open a safe, determine if required items are present, confirming requirement is met, and opening a safe door based on a requirement of wearable device or multiple wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Sheng to include the limitation(s) above as disclosed by Sheng.  Doing so would further define secure transmission of data of mobile devices (see at least Cherry [0038] ) by enabling “access needs to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Regarding claim 4, 12, and 20, modified Cherry teaches the computer-implemented method of claim 17, wherein controlling access to entity data, via allowing entity data access and deployment of entity data to the wearable device is further determined based on a level of authorization of the user wearing the wearable device [see at least [0043, 0065-0067] for a supervisor can access data beyond synchronization based on the supervisor’s authorization and employees can only access data via synchronization (updated thus allowing access) ].

Regarding claim 8 and 16, modified Cherry teaches the system of claim 1.

Modified Cherry doesn’t/don’t explicitly teach but Sheng discloses wherein compliance standards to be implemented further comprise regulatory compliance standard steps for performing an employment obligation and documentation of the employment obligation at a financial institution [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0005] as open a safe based a wearable device,
then see at least [col 7 ln 50-67] for opening a safe door based on a wearable device or multiple wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Sheng to include the limitation(s) above as disclosed by Sheng.  Doing so would further define secure transmission of data of mobile devices (see at least Cherry [0038] ) by enabling “access .

Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry in view of Sheng and White as applied to claim(s) 1 and 9 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 5 and 13, modified Cherry teaches the system of claim 1, further comprising displaying entity information on the device [see at least Cherry [0076-0077] for an alert regarding entity information (improper check-in) is sent to both employee and supervisor devices when employee device is not authenticated with worksite Wi-Fi network location, where the authorization level determines if the alert pertains to the employee or another employee such as a supervisor; [0078-0079, 0081] for an alert regarding entity information (improper check-in) is sent to both employee and supervisor devices when employee device is not authenticated via GPS, where the authorization level determines if the alert pertains to the employee or another employee such as a supervisor; [0115] combining embodiments such as ([0076-0077] and [0078-0079, 0081] ) ], wherein the information displayed or accessible to the user via the wearable device is based on a level of authorization the user has within the entity [0043, 0065-0067, 0076-0077, 0078-0079] for a supervisor can access data beyond synchronization based on the supervisor’s authorization and employees can only access data via synchronization (updated thus allowing access) or in response to alerts with check-in/check-out data].

Modified Cherry doesn’t/don’t explicitly teach but Farmer discloses displaying information on the wearable device [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would further define secure transmission of data of mobile devices (see at least Cherry [0038] ) by providing “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Regarding claim 6 and 14, modified Cherry teaches the system of claim 1, wherein deploying the wearable device to one or more users
and Cherry teaches further comprises deploying the device, employee devices across the entity, wherein the user is an associate engaged in obligations for the entity [see at least [0065-0067] for activate (deploy) employee devices, where the employee work for an entity].

Modified Cherry doesn’t/don’t explicitly teach but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 respectively] for wearable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would further define secure transmission of data of mobile devices (see at least Cherry [0038] ) by providing “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry in view of Sheng and White as applied to claim(s) 1, 9, and 17 above and further in view of TWC published 2/1/2017 (reference U on the Notice of References Cited).

Regarding claim 3, 11, and 19, modified Cherry teaches the computer-implemented method of claim 17 as well as wearable device
and Cherry teaches, wherein documenting and storing the employment obligation based on compliance standard requirements further comprises monitoring the duration and location of the wearable device and confirming completion of employment obligation [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift],.

wherein the documentation is stored for a time determined by the compliance standard requirements [see at least [pg 1] for Statutory Requirements 1 and 13 for keeping records].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with TWC to include the limitation(s) above as disclosed by TWC.  Doing so would further define storing data to be based on regulatory compliance and this may be based on more than one regulation [see at least TWC [pg 1] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624